Exhibit 10.2

 

General Growth Properties, Inc.
2010 Equity Incentive Plan

 

FULL VALUE LTIP UNIT AWARD AGREEMENT

 

Name of Award Recipient:   Sandeep Mathrani

 

Number of FV LTIP Units Awarded: 848,608

 

Effective Date: February 12, 2015

 

THIS FULL VALUE LTIP UNIT (“FV LTIP Unit”) AWARD AGREEMENT (this “Award
Agreement”) is made effective as of February 12, 2015 (the “Effective Date”),
between General Growth Properties, Inc., a Delaware corporation (the “Company”),
GGP Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”), and Sandeep Mathrani (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan, as amended (the “Plan”).  Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the award provided for herein (the
“Award”) to the Participant.  Pursuant to the Plan and the Partnership’s Fourth
Amended and Restated Limited Partnership Agreement, as amended (the “Partnership
Agreement”), GGP Real Estate Holding II, Inc. as the general partner of the
Partnership and the Company hereby award to the Participant an Other Stock-Based
Award in the form of, and by causing the Partnership to issue to the
Participant, the number of FV LTIP Units (as defined in the Partnership
Agreement) set forth below having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein and in the Partnership Agreement. 
Upon the close of business on the Effective Date pursuant to this Award
Agreement, the Participant shall receive the number of FV LTIP Units specified
below, subject to the restrictions and conditions set forth herein, in the Plan
and in the Partnership Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Terms of the Award.

 

A.                                    The Company hereby grants to the
Participant an aggregate of 848,608 FV LTIP Units as of the Effective Date noted
above.

 

--------------------------------------------------------------------------------


 

B.                                    The Participant shall be admitted as
partner of the Partnership with beneficial ownership of the FV LTIP Units as of
the Effective Date by (i) signing and delivering to the Partnership a copy of
this Award Agreement and (ii) signing, as a Limited Partner, and delivering to
the Partnership a counterpart signature page to the Partnership Agreement
(attached hereto as Exhibit A).

 

C.                                    Upon execution of this Award Agreement by
the Participant, the Partnership and the Company, the Partnership Agreement
shall be amended to reflect the issuance to the Participant of the FV LTIP
Units.  Thereupon, the Participant shall have all the rights of a Limited
Partner of the Partnership with respect to a number of FV LTIP Units equal to
the FV LTIP Units and the common units of the Partnership into which FV LTIP
Units are converted will be redeemable for a cash amount or shares of the
Company’s common stock, in each case as provided in the Partnership Agreement,
subject, however, to the restrictions and conditions specified in Section 2
below.

 

D.                                    Subject to the Participant’s continued
service to the Company through the applicable vesting date and the terms of the
Plan, the FV LTIP Units shall vest in full on the fifth anniversary of the
Commencement Date set forth in the Employment Agreement (the “Employment
Agreement”) between the Participant and the Company, dated as of February 12,
2015 (the “Vesting Date”).

 

E.                                     The FV LTIP Units shall vest in full upon
a Change of Control, as defined in the Plan.

 

1.                                      Termination of Service.  If the
Participant’s Service is terminated due to death or Disability, by the Company
without Cause or by the Participant for Good Reason, all of the unvested FV LTIP
Units shall vest on the date of such termination. “Cause,” “Disability” and
“Good Reason” shall have the meaning set forth in the Employment Agreement.

 

2.                                      Distributions.                        
Distributions on the FV LTIP Units shall be paid to the Participant to the
extent provided for in the Partnership Agreement.  The FV LTIP Full
Participation Date (as defined in the Partnership Agreement) for the FV LTIP
Units shall be the Effective Date and the FV LTIP Fraction (as defined in the
Partnership Agreement) shall be one (1).

 

4.                                      No Right to Continued Service.  The
granting of the Award evidenced hereby and this Award Agreement shall impose no
obligation on the Company or any Affiliate to continue the Service of the
Participant and shall not lessen or affect any right that the Company or any
Affiliate may have to terminate the service of such Participant.

 

5.                                      Securities Laws/Legend on Certificates. 
The issuance and delivery of common units of the Partnership or shares of common
stock of the Company shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended (the
“Securities Act”), the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. 
If the Company deems it

 

--------------------------------------------------------------------------------


 

necessary to ensure that the issuance of securities under the Plan is not
required to be registered under any applicable securities laws, each Participant
to whom such security would be issued shall deliver to the Company an agreement
or certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements.  The securities shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
reasonably advisable, and, if the securities are certificated, the Committee may
cause a legend or legends to be put on such certificates to make appropriate
reference to such restrictions.

 

6.                                      Transferability.  Unless otherwise
provided by the Committee, the Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Award to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

7.                                      Tax Matters; Section 83(b) Election. 
The Participant hereby agrees to make an election to include in gross income in
the year of transfer the FV LTIP Units hereunder pursuant to Section 83(b) of
the Internal Revenue Code (the “Code”) substantially in the form attached hereto
as Exhibit B and to supply the necessary information in accordance with the
regulations promulgated thereunder.

 

8.                                      Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Participant for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the FV LTIP Units granted
hereunder, the Participant will pay to the Company or, if appropriate, any of
its Subsidiaries, or make arrangements satisfactory to the Committee regarding
the payment of, any United States federal, state or local or foreign taxes of
any kind required by law to be withheld with respect to such amount.  The
obligations of the Company under the Award will be conditional on such payment
or arrangements, and the Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.

 

9.                                      Investment Representation;
Registration.  The Participant hereby makes the covenants, representations and
warranties set forth on Exhibit C attached hereto as of the Effective Date and
as of the Vesting Date.  All of such covenants, warranties and representations
shall survive the execution and delivery of this Award Agreement by the
Participant.  The Participant shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false.  The Partnership will have no obligation to register under the Securities
Act any of the FV LTIP Units or any other securities issued pursuant to this
Award Agreement or upon conversion or exchange of the FV LTIP Units into other
limited partnership interests of the Partnership or shares of capital stock of
the Company.

 

--------------------------------------------------------------------------------


 

10.                               Status of FV LTIP Units under the Plan.  The
FV LTIP Units are both issued as equity securities of the Partnership and
granted as “Units” under the Plan.  The Company will have the right at its
option, as set forth in the Partnership Agreement, to issue common stock of the
Company in exchange for partnership units into which FV LTIP Units may have been
converted pursuant to the Partnership Agreement, subject to certain limitations
set forth in the Partnership Agreement, and such common stock, if issued, will
be issued under the Plan.  The Participant acknowledges that the Participant
will have no right to approve or disapprove such election by the Company.

 

11.                               Section 409A. If any compensation provided by
this Award Agreement may result in the application of Section 409A of the Code,
the Company shall, in consultation with the Participant, modify the Award
Agreement in the least restrictive manner necessary in order to, where
applicable, (i) exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or (ii) comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and to make such modifications, in each case, without any diminution
in the value of the benefits granted hereby to the Participant.

 

12.                               Notices.  Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: Chief
Legal Officer, at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.

 

13.                               Entire Agreement.  This Award Agreement, the
Partnership Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof.  They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

 

14.                               Waiver.  No waiver of any breach or condition
of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

15.                               Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and have agreed in writing to be joined herein and be
bound by the terms hereof.

 

16.                               Choice of Law.  This Award Agreement shall be
governed by the law of the State of Delaware (regardless of the laws that might
otherwise govern under applicable Delaware principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

 

--------------------------------------------------------------------------------


 

17.       Award Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Award is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

18.       No Guarantees Regarding Tax Treatment.  The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Award. 
The Committee and the Company make no guarantees regarding the tax treatment of
the Award.

 

19.       Amendment.  The Committee may amend or alter this Award Agreement and
the Award granted hereunder at any time, subject to the terms of the Plan.

 

20.       Severability.  The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

21.       Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

/s/ Stacie L. Herron

 

 

Name: Stacie L. Herron

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

GGP OPERATING PARTNERSHIP, LP

 

BY: GGP REAL ESTATE HOLDING II, INC., its General Partner

 

 

 

 

 

 

 

/s/ Stacie L. Herron

 

 

Name: Stacie L. Herron

 

 

Title: Vice President and Secretary

 

Acknowledged as of the

 

date first written above:

 

 

 

 

 

 

 

/s/ Sandeep Mathrani

 

 

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Participant, desiring to become one of the within named Limited Partners of
GGP Operating Partnership, LP, hereby becomes a party to the Agreement of
Limited Partnership of GGP Operating Partnership, LP, as amended and/or restated
through the date hereof (the “Partnership Agreement”).  The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Date:

 

 

 

 

 

 

 

Address of Limited Partner:

 

110 N. Wacker Drive

 

Chicago, IL 60606

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE(1)

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the fair market value of the property described below:

 

1.                                      The name, address and taxpayer
identification number of the undersigned and the taxable year for which this
election is being made are:

 

Name:           Sandeep Mathrani (the “Taxpayer”)

 

Address:

 

Taxpayer’s Social Security No.:

 

Taxable Year:  Calendar Year 2015

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to 848,608 FV LTIP Units in GGP
Operating Partnership, LP (the “Partnership”).

 

3.                                      The date on which the FV LTIP Units were
transferred is February 12, 2015

 

4.                                      Nature of restrictions to which the FV
LTIP Units are subject:

 

(a)                                 With limited exceptions, until the FV LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the FV
LTIP Units.

 

(b)                                 The Taxpayer’s FV LTIP Units vest in
accordance with the vesting provisions described in the Schedule attached
hereto.  Unvested FV LTIP Units are forfeited in accordance with the vesting
provisions described in the Schedule attached hereto.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than nonlapse
restrictions as defined in §1.83-3(h) of the Income Tax Regulations) of the FV
LTIP Units with respect to which this election is being made is $0 per FV LTIP
Unit.

 

6.                                      The amount paid by the Taxpayer for the
FV LTIP Units was $0 per FV LTIP Unit.

 

--------------------------------------------------------------------------------

(1) The 83(b) Election must be filed no later than 30 days after the date on
which the property is transferred with the IRS office with which the taxpayer
files his or her tax return.  In other contexts, the IRS has indicated that this
should be the address listed for the taxpayer’s state under “Are you not
including a check or money order . . .” given in Where Do You File in the
Instructions for Form 1040 and the Instructions for Form 1040A (this information
can also be found by clicking on your state at
http://www.irs.gov/file/content/0,,id=105690,00.html)

 

--------------------------------------------------------------------------------


 

7.                                      A copy of this statement has been
furnished to the Partnership and to its general partner, General Growth
Properties, Inc.  Additionally, the undersigned will include a copy of the
election with his or her income tax return for the taxable year in which the
property is transferred.  The undersigned is the person performing services in
connection with which the FV LTIP Units were transferred.

 

Dated:  [        ]

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

Schedule to Section 83(b) Election -Vesting Provisions of FV LTIP Units

 

FV LTIP Units vest on the fifth anniversary of the Commencement Date, provided
that the Taxpayer remains an employee of General Growth Properties, Inc. (the
“Company”) or its subsidiaries through such date, subject to acceleration in the
event of certain extraordinary transactions.  Unvested FV LTIP Units are subject
to forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Participant hereby represents, warrants and covenants as follows:

 

(a)           The following documents have been made available to the
Participant (the “Background Documents”):

 

(i)            The Annual Report to Stockholders;

 

(ii)           The Company’s Proxy Statement for its most recent Annual Meeting
of Stockholders;

 

(iii)          The Company’s Report on Form 10-K for the fiscal year most
recently ended;

 

(iv)          The Company’s Form 10-Q for the most recently ended quarter if one
has been filed by the Company with the Securities and Exchange Commission since
the filing of the Form 10-K described in clause (iii) above;

 

(v)           Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the later of the end of the fiscal year most recently ended for which a
Form 10-K has been filed by the Company;

 

(vi)          The Fourth Amended and Restated Agreement of Limited Partnership
of GGP Operating Partnership, LP, as then amended;

 

(vii)         The Company’s 2010 Equity Incentive Plan, as then amended; and

 

(viii)        The Company’s Articles of Incorporation, as then amended.

 

The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of FV LTIP Units shall not constitute an offer of FV LTIP Units until
such determination of suitability shall be made.

 

(b)           The Participant hereby represents and warrants that

 

(i)            The Participant either (A) is an “accredited investor” as defined
in Rule 501(a) under the Securities Act, or (B) by reason of the business and
financial experience of the Participant, together with the business and
financial experience of those persons, if any, retained by the Participant to
represent or advise him or her with respect to the grant to him or her of FV
LTIP Units, the potential conversion of FV LTIP Units into common units of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for shares of common stock of the Company (“Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making

 

--------------------------------------------------------------------------------


 

investment decisions of this type that the Participant (I) is capable of
evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.

 

(ii)           The Participant understands that (A) the Participant is
responsible for consulting his or her own tax advisors with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Participant is or by reason of
the award of FV LTIP Units may become subject, to his or her particular
situation; (B) the Participant has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Participant
provides or will provide services to the Partnership on a regular basis and in
such capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of FV LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks.  The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the FV LTIP Units and has been furnished with, and has reviewed and
understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background
Documents).  The Participant has been afforded the opportunity to obtain any
additional information (including any exhibits to the Background Documents)
deemed necessary by the Participant to verify the accuracy of information
conveyed to the Participant.  The Participant confirms that all documents,
records, and books pertaining to his or her receipt of FV LTIP Units which were
requested by the Participant have been made available or delivered to the
Participant.  The Participant has had an opportunity to ask questions of and
receive answers from the Partnership and the Company, or from a person or
persons acting on their behalf, concerning the terms and conditions of the FV
LTIP Units.  The Participant has relied upon, and is making its decision solely
upon, the Background Documents and other written information provided to the
Participant by the Partnership or the Company.  The Participant did not receive
any tax, legal or financial advice from the Partnership or the Company and, to
the extent it deemed necessary, has consulted with its own advisors in
connection with its evaluation of the Background Documents and this Award
Agreement and the Participant’s receipt of FV LTIP Units.

 

(iii)          The FV LTIP Units to be issued, the Common Units issuable upon
conversion of the FV LTIP Units and any Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Participant for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the
Participant’s right (subject to the terms of the FV LTIP Units, the Plan and
this Award Agreement) at all times to sell or otherwise dispose of all or any
part of his or her FV LTIP Units, Common Units or Shares in compliance with the

 

--------------------------------------------------------------------------------


 

Securities Act, and applicable state securities laws, and subject, nevertheless,
to the disposition of his or her assets being at all times within his or her
control.

 

(iv)          The Participant acknowledges that (A) neither the FV LTIP Units to
be issued, nor the Common Units issuable upon conversion of the FV LTIP Units,
have been registered under the Securities Act or state securities laws by reason
of a specific exemption or exemptions from registration under the Securities Act
and applicable state securities laws and, if such FV LTIP Units or Common Units
are represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such FV LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such FV LTIP Units
and Common Units and (E) neither the Partnership nor the Company has any
obligation or intention to register such FV LTIP Units or the Common Units
issuable upon conversion of the FV LTIP Units under the Securities Act or any
state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for Shares, the Company currently intends to
issue such Shares under the Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Participant is
eligible to receive such Shares under the Plan at the time of such issuance and
(II) the Company has filed an effective Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such Shares.  The
Participant hereby acknowledges that because of the restrictions on transfer or
assignment of such FV LTIP Units acquired hereby and the Common Units issuable
upon conversion of the FV LTIP Units which are set forth in the Partnership
Agreement and this Award Agreement, the Participant may have to bear the
economic risk of his or her ownership of the FV LTIP Units acquired hereby and
the Common Units issuable upon conversion of the FV LTIP Units for an indefinite
period of time.

 

(v)           The Participant has determined that the FV LTIP Units are a
suitable investment for the Participant.

 

(vi)          No representations or warranties have been made to the Participant
by the Partnership or the Company, or any officer, director, shareholder, agent,
or affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the FV LTIP Units except the
information specified in this Paragraph (b).

 

(c)           So long as the Participant holds any FV LTIP Units, the
Participant shall disclose to the Partnership in writing such information as may
be reasonably requested with respect to ownership of FV LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

 

--------------------------------------------------------------------------------


 

(d)           The Participant hereby agrees to make an election under
Section 83(b) of the Code with respect to the FV LTIP Units awarded hereunder,
and has delivered with this Award Agreement a completed, executed copy of the
election form attached to this Award Agreement as Exhibit B.  The Participant
agrees to file the election (or to permit the Partnership to file such election
on the Participant’s behalf) within thirty (30) days after the Award of the FV
LTIP Units hereunder with the IRS Service Center at which such Participant files
his or her personal income tax returns if no check or money order is included
with the returns, and to file a copy of such election with the Participant’s
U.S. federal income tax return for the taxable year in which the FV LTIP Units
are awarded to the Participant.

 

(e)           The address set forth on the signature page of this Award
Agreement is the address of the Participant’s principal residence, and the
Participant has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such residence
is sited.

 

(f)            The representations of the Participant as set forth above are
true and complete to the best of the information and belief of the Participant,
and the Partnership shall be notified promptly of any changes in the foregoing
representations.

 

--------------------------------------------------------------------------------